Judgment, Supreme Court, New York County (Herman Cahn, J), entered July 15, 2004, upon a jury verdict, in favor of the Thomas F. McKnight defendants, unanimously affirmed, with one bill of costs.
The trial evidence, fairly considered (see McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]; Nicastro v Park, 113 AD2d 129, 134 [1985]), permitted the jury to conclude that defendant artist McKnight met his contractual obligations to create images suitable for small print reproduction. The governing agreement did not require McKnight to create small paintings but rather to create paintings suitable for reproduction as small prints. The proof of McKnight’s creative output under the contract as well as of the feasibility of producing small-sized reproductions of McKnight’s large textured paintings provided ample support for the jury’s determination that McKnight had performed in accordance with the contract’s requirements.
We have reviewed plaintiffs’ remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.